          Case 3:21-cv-00775-MDD Document 5 Filed 05/13/21 PageID.15 Page 1 of 3



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10   RENEE R.,                                   Case No.: 21cv775-W-MDD
11                                  Plaintiff,
                                                 REPORT AND
12   v.                                          RECOMMENDATION ON
                                                 PLAINTIFF'S MOTION TO
13   ANDREW SAUL, Commissioner of
                                                 PROCEED IN FORMA PAUPERIS
     Social Security,
14
                                  Defendant.
15                                               [ECF No. 2]

16
             This Report and Recommendation is submitted to United States
17
     District Judge Thomas J. Whelan pursuant to 28 U.S.C. § 636(b)(1) and Local
18
     Civil Rule 72.1(c) of the United States District Court for the Southern
19
     District of California. On April 20, 2021, Renee R. (“Plaintiff”) filed this
20
     social security appeal pursuant to Section 205(g) of the Social Security Act,
21
     42 U.S.C. § 405(g), challenging the denial of Plaintiff’s application for Social
22
     Security Disability benefits. (ECF No. 1). Plaintiff simultaneously filed a
23
     motion to proceed in forma pauperis (“IFP”). (ECF No. 2). For the reasons
24
     set forth herein, the Court RECOMMENDS Plaintiff’s motion to proceed IFP
25
     be DENIED.
26
             All parties instituting any civil action, suit, or proceeding in a district
27

                                                 1
                                                                                21cv775-MDD
         Case 3:21-cv-00775-MDD Document 5 Filed 05/13/21 PageID.16 Page 2 of 3



1    court of the United States, except an application for writ of habeas corpus,
2    must pay a filing fee of $400.1 See U.S.C. § 1914(a). An action may proceed
3    despite plaintiff’s failure to prepay the entire fee only if he is granted leave to
4    proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
5    1176, 1177 (9th Cir. 1999). “To proceed [IFP] is a privilege not a right.”
6    Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965). A party need not be
7    completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours &
8    Co., 335 U.S. 331, 339-40 (1948). But “the same even-handed care must be
9    employed to assure that federal funds are not squandered to underwrite, at
10   public expense, either frivolous claims or remonstrances of a suitor who is
11   financially able, in whole or in part, to pull his own oar.” Temple v.
12   Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
13          After reviewing Plaintiff’s application to proceed IFP, the Court finds
14   that Plaintiff has not made an adequate showing that Plaintiff lacks the
15   financial resources or assets to pay the costs of commencing this action.
16   Plaintiff receives $859.00 a month in retirement benefits and has $1,0025.00
17   in a savings and checking account combined. (ECF No. 2 at 2). Plaintiff
18   owns a 1998 Buick, although Plaintiff did not provide a valuation of the
19   vehicle. (Id. at 3). Plaintiff reports monthly expenses in the amount of
20   $361.00. (Id. at 5). As such, Plaintiff’s monthly income exceeds Plaintiff’s
21   monthly expenses by $498.00. (See id.). Accordingly, the Court cannot
22   conclude that paying the court filing fees would impair Plaintiff’s ability to
23   obtain the necessities of life. See Adkins, 335 U.S. at 339; see also Rashaad v.
24
25
     1In addition to the $350.00 statutory fee, civil litigants must pay an additional
26   administrative fee of $50.00. See 28 U.S.C. § 1914(b) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. June 1, 2016)). The additional $50.00
27   administrative fee does not apply to persons granted leave to proceed IFP. Id.

                                                  2
                                                                                     21cv775-MDD
       Case 3:21-cv-00775-MDD Document 5 Filed 05/13/21 PageID.17 Page 3 of 3



1    Saul, No. 19cv1126-MMA (MDD), 2019 U.S. Dist. LEXIS 114891, at *2-3
2    (S.D. Cal. July 10, 2019) (denying the plaintiff’s IFP motion where his
3    monthly income exceeded his expenses by $391.50 and the filing fee was
4    $400.00).
5         Based on the foregoing, the Court RECOMMENDS Plaintiff’s motion
6    to proceed IFP be DENIED.
7         IT IS HEREBY ORDERED that any written objections to this Report
8    must be filed with the Court and served on all parties no later than May 27,
9    2021. The document should be captioned “Objections to Report and
10   Recommendation.”
11        IT IS FURTHER ORDERED that any reply to the objection shall be
12   filed with the Court and served on all parties no later than June 4, 2021.
13   The parties are advised that the failure to file objections within the specified
14   time may waive the right to raise those objections on appeal of the Court’s
15   order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998).
16        IT IS SO ORDERED.
17   Dated: May 13, 2021
18
19
20
21
22
23
24
25
26
27

                                             3
                                                                           21cv775-MDD
